Citation Nr: 1100792	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO. 08-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2. Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance of another person, or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1955 and from June 1965 to May 1983. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in which the RO denied entitlement 
to an initial rating in excess of 30 percent for PTSD and denied 
entitlement to SMC benefits.

In August 2010, the RO increased the initial rating for PTSD to 
50 percent, effective from September 22, 2005, the effective date 
of service connection for this disability. The Veteran continues 
his appeal for a still-higher rating. See AB v. Brown, 6 Vet. 
App. 35 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's central contention in this matter is that he is 100 
percent disabled due to PTSD, and that his physical disabilities 
separately considered are assigned a rating of greater than 60 
percent, so that he is entitled to: (1) a 100 percent rating for 
PTSD and (2) SMC. See signed statement from Veteran dated in 
November 2006; 38 C.F.R. § 3.350(i)(1). 



At an August 2010 VA psychiatric examination, the Veteran 
indicated that he receives ongoing mental health treatment with 
Edwin W. Hoeper, M.D. The records of treatment with Dr. Hoeper 
associated with the claims file are limited to treatment from May 
2006 to June 2008. The RO/AMC must seek to obtain records of 
treatment from June 2008 forward, which, from a reading of the 
August 2010 VA examination report, would be relevant to the 
Veteran's claim for a higher initial rating for PTSD. See 38 
U.S.C.A. § 5103A(a)-(c).

With respect to the claim for SMC, the Board notes that the 
Veteran receives private treatment for service-connected physical 
disabilities, and is receiving private care sufficiently 
extensive as to result in his receiving ten privately prescribed 
medications, as noted in an October 2008 record of VA treatment. 
The RO/AMC must seek to obtain the private relevant records of 
medical treatment of which it has reasonable notice. As VA 
clinicians seek and obtain information as to the actions of the 
Veteran's private treating physicians, VA is on notice as to the 
fact of the Veteran's ongoing private care. See 38 U.S.C.A. 
§ 5103A(a)-(c).

As noted above, the Veteran contends he is totally disabled due 
to PTSD, and he has submitted a May 2006 treatment note and 
opinion from Dr. Hoeper specifically and directly supporting this 
contention. Dr. Hoeper assigned a Global Assessment of 
Functioning (GAF) of 30 and asserted that the Veteran was 
permanently and totally disabled due to PTSD. 

At the August 2010 VA examination, the examiner noted that when 
the Veteran was working, he lost no work due to PTSD symptoms. 
The Board notes, however, that the Veteran retired from the 
federal government based on what is now considered to be service-
connected physical disability in March 1991; it does not 
reasonably or necessarily follow, therefore, that the Veteran's 
current manifestations of PTSD, over nineteen years after his 
retirement due to physical disability, do not now preclude 
employment. 




The Board further notes that the August 2010 VA examiner asserted 
that the Veteran's PTSD symptoms would not now preclude him from 
working; however, this opinion was provided with no supporting 
rationale, and is therefore to be afforded little or no probative 
weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (neither a VA examination report nor a private medical 
opinion is entitled to any weight in a service-connection or 
rating context if it contains only data and conclusions; most of 
the probative value of a medical opinion comes from its 
reasoning). In addition, the examiner assigned a Global 
Assessment of Functioning score of 52, but with no rationale. The 
Board notes that other records of treatment and examination set 
forth GAF scores as low as 30. A new VA examination and opinion 
is required that includes an opinion, with rationale, as to the 
Veteran's GAF score, and the effect of the Veteran's PTSD on his 
social and occupational functioning. See 38 U.S.C.A. § 5103A(a)-
(c).

Additionally, no medical examination and opinion has been 
provided as to whether the medical criteria for SMC based on the 
need for regular aid and attendance of another person, or on 
account of being housebound, have been met. As medical records of 
treatment associated with the claims file are not sufficient for 
adjudication of the claim, a VA examination addressing the 
relevant criteria is required. See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his physical and psychiatric 
disabilities during the period from September 
2005 to the present. 




(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain records 
from each health care provider the Veteran 
identifies.

(b) The records sought must include records 
of private psychiatric treatment from June 
2008 forward with Edwin W. Hoeper, M.D.; 
records of private medical treatment service-
connected physical disabilities from 
September 2005 forward, as evidenced, for 
example, by at least ten non-VA medical 
prescriptions provided to the Veteran as set 
forth in a September 2008 VA treatment 
record; and VA records of treatment from 
August 2010 forward. 

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

2. The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, shall 
schedule the Veteran for a VA examination by a 
clinician with appropriate expertise. The 
purpose of the examination is to determine the 
severity of the Veteran's PTSD and its impact 
on his social and occupational functioning.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner. The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.



(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must describe the signs 
and symptoms of the Veteran's PTSD and an 
evaluation or description of their 
severity.

(d) The examiner must assign a Global 
Assessment of Functioning Score with a 
rationale as to the score assigned.

(e) The examiner must provide an opinion, 
with a rationale, as to whether the Veteran 
is unemployable by reason of his service-
connected PTSD.

(f) The examiner must describe the impact 
of the Veteran's PTSD on his social and 
occupational functioning.

(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination-to determine the severity of 
the Veteran's PTSD and its impact on his 
social and occupational functioning. 

3. Schedule the Veteran for a VA special 
monthly compensation examination with an 
appropriate clinician. 

The following considerations will govern the 
examination:
 
(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner. The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examination report must include a 
specific medical opinion as to whether the 
Veteran has 1) anatomical loss or loss of 
use of both feet; or 2) anatomical loss or 
loss of use one hand and one foot; or 3) 
is blind in both eyes, with 5/200 visual 
acuity or less, or 4) is permanently 
bedridden, or 5) has such significant 
disabilities as to be in need of regular 
aid and attendance, or 5) is permanently 
housebound by reason of service-connected 
disability or disabilities. 

(d) For any of the above conditions found, 
the examiner must additionally provide an 
opinion as to whether this level of 
impairment would exist as a result of 
service-connected disability, as 
considered apart from impairment due to 
nonservice-connected disorders. The 
examiner must consider impairment due to 
service-connected psychiatric and 
physical disabilities in making his or 
her  determinations.




(e) The examiner is requested to provide a 
complete rationale for his or her 
opinions, based on his or her clinical 
experience, medical expertise, and 
established medical principles. 

(f) If any requested determination cannot 
be made without resort to mere conjecture 
or pure speculation, the examiner must so 
state and provide a rationale for such a 
finding.

(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. 

4. Readjudicate the issues on appeal. 

Readjudication must include consideration of 
whether the Veteran's claim for a higher 
initial rating for PTSD warrants referral to 
the Director, Compensation and Pension, for 
extraschedular consideration.

If any benefit sought remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case must 
be returned to the Board for further consideration, if otherwise 
in order. No action is required of the Veteran until he is 
otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.




The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

				


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


